DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-5, 7, 9, 10 is/are rejected 35 U.S.C. 103(a) as being unpatentable over Pohl et al. (US 2016/0138307)in view of Sawada (US 2019/0267993). 

Regarding claim 1. Pohl et al. discloses A door handle comprising 
a door handle case (3; Pohl et al.); 
a first detection electrode (20; Pohl et al.) and a second detection electrode (22; Pohl et al.)  disposed in the door handle case; and 
a controller ([0013-0014]; Pohl et al.) connected to the first detection electrode and the second detection electrode, wherein the controller measures (understood a measurement between two points does not include other input [0061; Pohl et al. ) a first capacitance between the first detection electrode and an operation body and a second 
Pohl et al. does not discuss: separate measurement of capacitance.
Swada teaches first electrode and second electrode being electrically disconnected [0006;Swada] for the purpose of establishing the presence of a user.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pohl et al. with electrically disconnected electrodes measuring capacitance separately as taught by Swada for the expected benefit of accurately measuring capacitance between first and second electrodes.  

Regarding claim 2. The combination makes obvious The door handle according to claim 1, wherein the controller does not measure (it is understood a measurement between two points does not include some other  input; [0017]; Pohl et al.) the second capacitance at the second detection electrode when measuring the first capacitance at the first detection electrode, and the controller does not measure the first capacitance at the first detection electrode when measuring the second capacitance at the second detection electrode.

Regarding claim 3. The combination makes obvious The door handle according to claim 1, wherein the controller determines ([0017] control and evaluating unit; Pohl et  control and evaluating unit that is configured so as to conclude with reference to a first measuring signal that is output by the distance sensor in the closed position that the vehicle user is approaching the one or each flap; Pohl et al).

Regarding claim 4. The combination makes obvious The door handle according to claim 3, wherein the controller ([0017] control and evaluating unit; Pohl et al.) determines that the operation is not performed by the operation body when both the first capacitance and the second capacitance are greater than or equal to the predetermined reference value.

Regarding claim 5, The combination makes obvious The door handle according to claim 4, wherein the controller determines ([0017] control and evaluating unit; Pohl et al.)  that the operation is not performed by the operation body when both the first capacitance and the second capacitance are less than the predetermined reference value.

Regarding claim 7. The combination makes obvious The door handle according to claim 1, wherein the door handle is attached to a door of a vehicle, the first detection electrode and the second detection electrode are lock detection electrodes ([0034] a stroke over the one or each flap is to be interpreted in dependence upon the direction 

Regarding claim 9. The combination makes obvious The door handle according to claim 7, wherein the controller determines determines ([0017] control and evaluating unit; Pohl et al.)  that the operation is performed by the operation body when one of the first capacitance or the second capacitance is greater than or equal to a predetermined reference value, and the controller determines that the operation is not performed by the operation body when both the first capacitance and the second capacitance are greater than or equal to the predetermined reference value, or when both the first capacitance and the second capacitance are less than the predetermined reference value. 
Note Where the structure is present, in this case, the control device, it is inherently capable of taking input, determining logic and providing output.

Regarding claim 10. The combination makes obvious The door handle according to claim 1, wherein the controller measures([0017] control and evaluating unit; Pohl et al.) a total capacitance between the first detection electrode and the second detection electrode versus the operation body, and when the total capacitance is greater than or equal to a predetermined reference value, the controller separately measures the first capacitance between the first detection electrode and the operation body and the second capacitance between the second detection electrode and the operation body measure (it is understood a measurement between two points does not include some other  input; [0017]; Pohl et al.).



Claims 8 and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Pohl et al. (US 2016/0138307) in view of Sawada (US 2019/0267993) further inview of Tateishi et al. (US 2012/0019014).  

Regarding claim 6, Pohl et al. discloses the door handle according to claim 3, wherein the controller measures ([0017] control and evaluating unit; Pohl et al.), the controller separately measures the first capacitance between the first detection electrode and the operation body and the second capacitance between the second detection electrode and the operation body.
Pohl et al. does not discuss: a third capacitance between the first detection electrode and the second detection electrode versus the operation body and in a case where the third capacitance is greater than or equal to another predetermined reference value.
Tateishi et al. teaches When the value indicating the combined capacitance obtained by the capacitance C1, the capacitance C2, and the capacitance C3 is input to the lock detection signal processing circuit 15 for the purpose of detecting a user and operating a latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify P with a third capacitance between the first detection electrode and the second detection electrode versus the operation body and in a case 

Regarding claim 8, Pohl et al. discloses The door handle according to claim 7, further comprising, an upper-side wiring electrode, and a lower-side wiring electrode that is disposed separately from the upper-side wiring electrode, wherein the first detection electrode is disposed on an upper part of the door handle, and the second detection electrode is disposed on a lower part of the door handle, and the first detection electrode is connected to the substrate via the upper-side wiring electrode, and the second detection electrode is connected to the substrate via the lower-side wiring electrode.
Pohl et al. does not disclose: a substrate.
Tateishi et al. alternative teaches a substrate ( paint, [00230]; for the purpose of providing an electrical conductor with use of non-conductive plastic construction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pohl et al.  with a substrate as taught by Tateishi et al.  for the expected benefit of providing conductive layer allowing the use of non-conductive materials. 
The examiner takes official notice that: it is well known in the art to us wires as conductors in electrical devices.


    PNG
    media_image1.png
    470
    596
    media_image1.png
    Greyscale

Annotated Figure taken from Pohl et al. (US 2016/0138307).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675